The plaintiff brought this action under the provisions of the McEnerney Act (Stats. 1906 [Ex. Sess.], p. 78), to quiet her title to five separate and distinct parcels of unimproved real property, situate in San Mateo County, and particularly described in the complaint. The defendant, The Fee Title Co., answered, and directly placed in issue plaintiff's title to all or any part of the property, and prayed for affirmative relief. Judgment was entered for the plaintiff, and The Fee Title Co. appeals on the judgment-roll alone.
No separate findings, as such, were made, but the judgment and decree is a combination of both findings and *Page 790 
judgment, one of its recitals being, "The court having heard the evidence and taken proof of all the facts alleged in the complaint and affidavit filed therewith." [1] As there is neither a bill of exceptions nor typewritten transcript of the proceedings had and taken at the trial, and it appearing that evidence was taken by the court, we must, upon this appeal, accept the findings as absolutely true and presume that the evidence necessary to sustain them was presented to the court below. (Dalton v. Gore, 88 Cal.App. 554 [263 P. 844];Caruthers v. Hensley, 90 Cal. 559 [27 P. 411].) The findings indicate that all the requirements of the McEnerney Act were fully complied with, and it further appears that some eleven exhibits, including notice of pendency of action, were introduced and considered by the court.
[2] The appellant appears to question the right of the trial court to proceed under the McEnerney Act. It suffices to say that, by voluntarily appearing and submitting itself and its claim to the jurisdiction of the court, the defendant has precluded itself from raising any question on that point. (Faxon v. All Persons, 166 Cal. 707, 712 [L.R.A. 1916B, 1209,137 P. 919].)
The judgment is affirmed.
Curtis, J., Preston, J., Richards, J., Seawell, J., Langdon, J., and Shenk, J., concurred. *Page 791